DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1-26 are pending in the application.
Claims 1-21 are apparatus claims that involves sensing inflation level and further controlling the nozzle to release a burst of pressurized air in a bubble within the tubular film.
Claim 22-24 are method of maintaining the inflation level of a bubble formed by nips in a moving roll of a tubular film without damaging a bag made from the film.
Claims 25-26 are method for maintaining the inflation level of a bubble formed by nips in a moving roll of a tubular film.

Response to Arguments
Applicant's arguments filed 4/14/2021 have been fully considered but they are not persuasive.
The applicants have amended the independent claims in regards to the nozzle with the additional language of “and configured” and also of “to maintain or restore its inflation”.  The applicants have further made arguments concerning the Brinkmeier, Pansier, and Hester references.  Here, the arguments concern the prior art references and whether the they are analogous, or even in the same field of endeavor.  In this regards, the Hester and Pansier references are directed to controls and valves that are 
Furthermore, the double patenting rejection remains outstanding as the latest amendment have not overcome the double patenting rejection. Additionally, applicants have not filed a terminal disclaimer and stated they would defer doing so until the claims are indicated allowable.  Thereby, the claims remain rejected under obviousness double patenting as set forth below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10118329. Although the claims at issue are not identical, they are not patentably distinct from each other because claimed invention of the pending application having the apparatus and method claims that encompasses the claimed invention of the ‘329 patent.  The claimed invention of the pending application being broader such as in claim 1 compared to claim 1 of the ‘329 patent, the claimed invention of the pending application lacks the additional claimed (from the ‘329 patent) encoder to sense information indicative of the velocity of the film and send the information to the processor, and of the processor calculates to determine the  position in the film based upon the information.  Similarly claim 20 is broader than claim 19 of the ‘329 patent and claim 21 is broader than claim 6 of the ‘329 Patent.
Specifically, 
Claim 1 of pending application corresponds to claim 1 of ‘329 patent.
Claim 2 of pending application corresponds to claim 2 of ‘329 patent.
Claim 3 of pending application corresponds to claim 3 of ‘329 patent.
Claim 4 of pending application corresponds to claim 4 of ‘329 patent.
Claim 5 of pending application corresponds to claim 5 of ‘329 patent.
Claim 6 of pending application corresponds to claim 1 of ‘329 patent.
Claim 7 of pending application corresponds to claim 6 of ‘329 patent.
Claim 8 of pending application corresponds to claim 7 of ‘329 patent.

Claim 10 of pending application corresponds to claim 9 of ‘329 patent.
Claim 11 of pending application corresponds to claim 10 of ‘329 patent.
Claim 12 of pending application corresponds to claim 11 of ‘329 patent.
Claim 13 of pending application corresponds to claim 12 of ‘329 patent.
Claim 14 of pending application corresponds to claim 13 of ‘329 patent.
Claim 15 of pending application corresponds to claim 14 of ‘329 patent.
Claim 16 of pending application corresponds to claim 15 of ‘329 patent.
Claim 17 of pending application corresponds to claim 16 of ‘329 patent.
Claim 18 of pending application corresponds to claim 17 of ‘329 patent.
Claim 19 of pending application corresponds to claim 18 of ‘329 patent.
Claim 20 of pending application corresponds to claim 19 of ‘329 patent.
Claim 21 of pending application corresponds to claim 6 of ‘329 patent.
Claim 22 of pending application corresponds to claim 21 of ‘329 patent.
Claim 23 of pending application corresponds to claim 22 of ‘329 patent.
Claim 24 of pending application corresponds to claim 23 of ‘329 patent.
Claim 25 of pending application corresponds to claim 21 of ‘329 patent.
Claim 26 of pending application corresponds to claim 21 of ‘329 patent.
In regards to claims 25 and 26, the claims states of manually activating the release of the pressurized air, yet also states the use of the encoder to operate to release the pressurized air.  It would have been obvious for one of ordinary skill in the art to modify claim 21 of the ‘329 patent with having the process be made as a manual . 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-26 s/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brinkmeier (US 4462779) in view of Pansier (US 6254521) and Hester (US 3805649).
In regards to claim 1, Brinkmeier teaches of an apparatus for maintaining the inflation level of a bubble (abstract; Cl 1, lines 25-27), said apparatus comprising:
b. at least one inflation sensor (“light barrier 4”, Cl 2, lines 7-18, Figure 1) which senses the inflation level of the bubble and sends a signal to the processor;
	c.    at least one valve (“air connector 2”, Cl 2, lines 5-16, Figure 1) which receives a signal from the processor and opens, releasing pressurized air to a nozzle; and
d. at least one nozzle (“injecting needle 3”, Cl 2, line 6, Figure 1) which is positioned and configured to release a burst of pressurized air such that the pressurized air pierces the film and injects air into the bubble and capable of maintaining or restoring it inflation.


Brinkmeier does not teach the apparatus having a processor which receives input signals and transmits output signals.

Within bubble “formed by nips in a moving roll of tubular film”
In the same field of endeavor, bubble inflation, Pansier teaches a gusseting apparatus (Abs, Cl 1, L40-59, Fig 6) which uses a programmable controller connected to various sensors and valves to maintain a smooth and continuous process (Cl 5, L33-39 and Cl 27, L25-50, Fig 45).  While Pansier does not specifically teach controlling an air valve for bubble inflation, it teaches that processor control of sensors and valves is known in the art. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus taught by Brinkmeier by adding a processor as taught by Pansier to communicate with the inflation sensor and the air valve for the purpose of maintaining smooth and continuous operation of the apparatus.

    Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a controller as taught by Pansier since it has been held that providing an automatic means to replace a manual activity which accomplishes the same result involves only ordinary skill in the art. One would have been motivated to automate the 

   The combination teaches blowing pressurized air through a needle which has pierced the film, which Brinkmeier warns can lead to unwanted tearing of the film (Cl 1, lines 48-63). The combination does not teach alternate ways to pierce the film, such as by the pressurized air.

In the same field of endeavor, web piercing, Hester teaches using a pressurized air feed assembly by a controlled valve to perforate a film (Cl 3, lines 2-18, Fig 1) where the pressurized gas can be directed by a tube or needle assembly (C3, L46) as a substitute for piercing a film with a needle for the purpose of avoiding negative interactions between the film and the needle (C2, LI 7-21). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus taught by the combination by substituting the gas nozzle assembly of Hester for the gas needle assembly taught by Brinkmeier for the purpose of perforating the film while avoiding contact between the needle and the film. 
Further it would have been obvious to one of ordinary skill in the art at the time of the invention that pressurized gas blown through the film to perforate it would become part of the gas bubble and act to maintain its inflation. It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results. KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

In regards to claim 2, Hester further teaches that the valve of the gas nozzle assembly is a solenoid valve (C4, L8).

In regards to claim 3, the combination as applied to claim 1 teaches an optical inflation sensor and not an ultrasonic sensor. However, Pansier further teaches that ultrasonic sensors are a known alternative to optical sensors in gusseting apparatuses (Cl 2, L24-26). It would have been obvious to one of ordinary skill in the art to modify the apparatus taught by the combination by using an ultrasonic sensor since Pansier teaches that this is a known alternative to optical sensors. It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results. KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

In regards to claims 4 and 5, Pansier further teaches using a photoelectric sensor to detect film position (“scanner unit 58 detects a discreet registration mark on the printed web”, Cl 4, L22-23) for the purpose of aligning the film in its proper position (Cl 4, L26-29). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus taught by the combination by adding a photoelectric sensor as taught by Pansier for the purpose of controlling the alignment of the film in the apparatus.

In regards to claims 6 and 7, Pansier further teaches an encoder coupled to a roll to index each rotation of the film roller (Cl 9, LI 8-23). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus taught by the combination as applied to claim 1 by adding an encoder as taught by Pansier for the purpose of measuring and controlling a film roller.

In regards to claim 8, Pansier does not specifically teach that the encoder is an optical encoder. However, an encoder relies a sensor to detect the movement of the roller and Pansier teaches that optical sensors are known in the art (Cl 2, L24-26). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use an optical encoder since it is a known device and it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results. KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

In regards to claim 9, Brinkmeier teaches that the apparatus can include a gusseting mechanism (“side folds can then be formed in the tube bubble by means of side blades and possibly guide plates”, Cl, L11 -13).

In regards to claim 10, Pansier further teaches that the processor is a programmable logic controller (C27, L35-36).

In regards to claim 11, the combination does not teach a human-machine interface which is in communication with the processor.  However, Pansier teaches that the processor is a programmable logic controller (C27, L35-36).  Programming requires a human-machine interface connected to said controller. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus as taught by the combination as applied to claim 1 by adding a human-machine interface for the purpose of programming the controller taught by Pansier.

In regards to claims 12-15, the specific pressure of the pressurized gas emitted from the gas nozzle is considered to be intended use of the apparatus and is given no patentable weight (Please see MPEP 2114 R1-2115 R2 for further details).
The manner and method in which a machine is intended to be used is not germane to the patentability of the claimed structure (In re Casey, 152 USPQ 235). Further, examiner considers that it would have been obvious to and within the skills of one of ordinary skill in the art to select a gas pressure based on the process conditions such as film composition, temperature and speed and it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to select a gas pressure which pierces the film without overinflating it. See In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235.

In regards to claims 16-18, the specific timing of the pressurized gas emitted from the gas nozzle is considered to be intended use of the apparatus and is given no patentable weight (Please see MPEP 2114 R1 -2115 R2 for further details). The manner and method in which a machine is intended to be used is not germane to the patentability of the claimed structure (In re Casey, 152 USPQ 235). Furthermore, Hester teaches that a pressure burst of about 5 milliseconds is needed to pierce the film, depending on the material of the film (C4, L40-45).

In regards to claim 19, Hester does not specifically state that the nozzle is stationary but does further teach that the film pauses at the penetrating gas nozzle assembly and then moves on (C4, L38-40).

In regards to claim 20, see teachings as set forth in claim 4 above.

In regards to claim 21, see teachings as set forth in claims 6 and 7 above.

In regards to claim 22, regarding the method for maintaining the inflation level of a bubble formed by nips in a moving roll of tubular film without damaging a bag made from the film, see the teachings of Brinkmeier in view of Pansier and Hester as shown above in claim 1, as these are method steps that would encompass the use of the apparatus as set forth in claim 1.

In regards to claim 23, wherein the method is used to make a t-shirt type plastic grocery bag.  See Pansier teaching of forming t-shirt type bag members, C 19, lines 25-27.

In regards to claim 24, wherein the method is used in a gusseting operation.
See Pansier, abstract, as plastic bags formed from a side gusseted tubular web.

In regards to claim 25, Brinkmeier in view of Panser and Hester as set forth above teaches of a method for maintaining the inflation level of a bubble formed by nips in a moving roll of tubular film. 
Here, Brinkmeier does not teach of the manually activating the nozzle.
However, Pansier teaches of a manually operated air nozzle 33 used by operator to inflate tubular web between the nip rolls, see C 13, lines 41-46.  Thereby, it would have been obvious for one of ordinary skill in the art to further modify Brinkmeier in view of Pansier and Hester with the step of manually operating the nozzle as this is a known operation step in supplying the blown air into the film.
Furthermore, it would have been obvious for one of ordinary skill in the art to further modify the process of Brinkmeier with having the process be made as a manual activity, see MPEP 2144.04 (III) regarding the making a manual activity automatic as this would be a reversal of the consideration in the modification.  

In regards to claim 26, wherein the method further comprises at least one photoelectric sensor and at least one encoder, wherein the photoelectric sensor and the encoder operate to release the pressurized air to contact the tubular film
at a predetermined location after the nozzle is manually activated, wherein the predetermined location is a portion of the film that will be discarded from an end product prepared from the film.
Pansier further teaches using a photoelectric sensor to detect film position (“scanner unit 58 detects a discreet registration mark on the printed web”, Cl 4, L22-23) for the purpose of aligning the film in its proper position (Cl 4, L26-29), a programmable controller connected to various sensors and valves to maintain a smooth and continuous process (C5, L33-39 and C27, L25-50, Fig 45), and further of an encoder coupled to a roll to index each rotation of the film roller (Cl 9, LI 8-23). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus taught by the combination by adding a photoelectric sensor and encoder as taught by Pansier for the purpose of controlling the alignment of the film in the apparatus.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/EMMANUEL S LUK/Examiner, Art Unit 1744                                                                                                                                                                                                                                                                                                                                                                                                     
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744